Title: From Thomas Jefferson to James Dinsmore, 28 December 1806
From: Jefferson, Thomas
To: Dinsmore, James


                        
                            Sir
                            
                            Washington Dec. 28. 06.
                        
                        In answer to your letter of the 20th. I would prefer that the door of the North pavilion should be a folding
                            one, opening from the outer architrave into the jamb, so as to enter the room but a little below the chairboard, within,
                            it is to be plaistered. the cornice to be Tuscan of the form of that used in the bedrooms of the house, but proportioned
                            to the height of the room, that is to say, calling the height from the chairboard to the cieling 105. minutes, give 43½
                            of them to the Cornice according to Palladio’s drawing. if the space between the top of the architrave of the windows &
                            the cieling is equal to 104½ of those minutes, we may have an architrave & frize as well as cornice. the window
                            frames at Poplar Forest may be of poplar dug out of the solid, with locust sills; tho’ I do not know why the sides & top
                            might not also be of locust dug out of the solid. I will send you the 20. D. by the next post. Stewart’s conduct is so
                            intolerable that I must soon dismiss him. I wish you therefore to put up the Venetian blinds of the Porticle of the S.E.
                            Piazza, as he alone can probably make those hinges. give to the top a thorough repair: and would it not be better to cover
                            it with sheet iron of such thickness as to have but one tuck? Accept my best wishes.
                        
                            Th: Jefferson
                            
                        
                    